Exhibit 10.2
 
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made by and between David C. Bupp, an
individual residing at 10542 Smokehouse Bay Drive, Naples, Florida 43120
(“Consultant”), and Neoprobe Corporation, a Delaware corporation, with principal
offices located at 425 Metro Place North, Suite 300, Dublin, OH  43017-1367
(“Company”), who together are sometimes referred to herein as the “Parties.”


Recitals



A.           Pursuant to a Separation Agreement and Release between the Parties
dated March 30, 2011 (“Separation Agreement”), Consultant has terminated his
employment as the President and Chief Executive Officer of the Company.


B.           The Company wishes to retain the services of Consultant as an
independent consultant upon the terms and conditions set forth in this
Agreement.


Statement of Agreement


In consideration of the foregoing premises and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties agree as follows:


1.
Engagement.  This Agreement shall take effect on May 1, 2011 (the “Effective
Date”) provided that the Separation Agreement is in effect on the Effective
Date.  For a term beginning on the Effective Date and ending January 1, 2012, or
the earlier termination of this Agreement pursuant to Section 5, Company hereby
engages Consultant and Consultant hereby accepts engagement from Company to
provide such services as may be requested by the President and Chief Executive
Officer of Company, and other officers of the Company authorized by its Board of
Directors (“Authorized Officers”), including advice and assistance to the
Company in connection with its present and anticipated operations, clinical
programs and financial affairs, and to provide such other services as an
Authorized Officer may from time to time reasonably request.  Consultant shall
use good faith efforts to respond to requests for his services under this
Agreement in a timely, responsive and efficient manner; provided however, that
the Company acknowledges that Consultant shall be expected to provide services
under this Agreement only on a part-time basis and upon reasonable advance
notice from the Company.  Consultant acknowledges and agrees that he is not an
agent of the Company or any of its affiliates, and except as may be expressly
authorized or directed by an Authorized Officer, Consultant is not authorized
to, and shall not, have any contact with the Company’s or its affiliates’
employees, suppliers, vendors or other persons with respect to the business or
other affairs of the Company or its affiliates, and Consultant is not authorized
to take any actions binding upon or in the name of the Company or any of its
subsidiaries or affiliates.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Compensation of Consultant.  As compensation for the services to be performed by
Consultant and in exchange for his obligations under the noncompete,
nonsolicitation and confidentiality provisions of this Agreement, the Company
shall pay to Consultant a consulting fee at the rate of $8,000.00 per month for
up to five (5) days of consulting services during such month, which will be paid
on the last day of each calendar month during the term of this Agreement.  If
specifically requested in writing by an Authorized Officer to perform more than
five days per month of consulting services, Consultant will be paid at a daily
rate of $2,000 per day, which will be invoiced to the Company and paid within
fifteen days of presentation of an invoice with supporting documentation.  In
addition to cash compensation, the Company agrees to reimburse Consultant from
time to time for reasonable out-of-pocket expenses incurred by Consultant in
connection with the services performed under this agreement, provided, however,
that Consultant shall not incur any expense in excess of $500 in any monthly
period without prior written authorization of an Authorized Officer.
Consultant’s travel shall be consistent with the travel policies of the
Company.  These expenses include but are not limited to airfare, hotel lodging,
meals, transportation, and overnight express mail. Consultant shall render a
monthly itemized statement detailing the expense reimbursements due hereunder,
accompanied by copies of receipts for all expenses.



3.
Confidentiality.



 
(a)
The Company is prepared to make available to Consultant certain information
concerning the business, financial condition, operations, assets and
liabilities, or other internal and confidential business information of the
Company in connection with the performance of his duties hereunder.  As a
condition to such information being furnished to Consultant, Consultant agrees
to treat any information concerning the Company (whether prepared by the
Company, its officers, advisors, Board of Directors, or otherwise and
irrespective of the form of communication) which is furnished to Consultant now
or in the future by or on behalf of the Company (herein collectively referred to
as the “Confidential Information”) in accordance with the provisions of this
Agreement, and to take or abstain from taking certain other actions hereinafter
set forth.  The term “Confidential Information” also shall be deemed to include
all notes, analyses, compilations, studies, interpretations or other documents
prepared by Consultant, which contain, reflect or are based upon, in whole or in
part, the information furnished to Consultant, pursuant hereto.  The term
“Confidential Information” does not include information which (i) is or becomes
generally available to the public other than as a result of a disclosure by
Consultant, or (ii) becomes available to Consultant on a non-confidential basis
from a source other than the Company (including the Company’s directors,
officers, employees or agents), or any of its attorneys, accountants, investors,
consultants, bankers and financial advisors, provided that such source is not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)
Consultant hereby agrees that Consultant shall use the Confidential Information
solely for the purpose of rendering the services contemplated by this Agreement,
that the Confidential Information will be kept confidential and that Consultant
and will not disclose any of the Confidential Information in any manner
whatsoever; provided, however, that Consultant may make any disclosure of such
information to which the Company gives its prior written consent. Consultant
acknowledges that the Confidential Information may contain material nonpublic
information about the Company, and that he is aware that the U.S. securities
laws prohibit a person in possession of material nonpublic information of a
company from purchasing or selling securities of that company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.



4.
Noncompetition and Nonsolicitation.



 
(a)
Consultant agrees that during the term of this Agreement and for a period of one
(1) year thereafter, Consultant will not  (i) enter into the employ of or render
any services or advice to any person, firm, or corporation, which is engaged, in
any part, in a Competitive Business (as defined below); (ii) engage in any
Competitive Business for his own account; (iii) become associated with or
interested in, through contract, retention, by employment or otherwise, any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity; (iv) solicit, interfere with, or endeavor to
entice away from the Company, any of its customers, strategic partners,
investors, or sources of supply; or (v) hire any person who is an employee of
the Company or any subsidiary or affiliate, or otherwise induce or attempt to
induce any employee of the Company or any subsidiary or affiliate to leave the
employ of the Company or such entity, or in any way interfere with the
relationship between the Company or any subsidiary or affiliate and any employee
thereof.



 
(b)
Nothing in this Agreement shall preclude Consultant from investing his personal
assets in the securities of any Competitive Business if such securities are
traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than one percent (1%) of the publicly-traded equity securities of such
Competitive Business.  “Competitive Business” for purposes of this Agreement
shall mean any business or enterprise which (i) is engaged in the development
and/or commercialization of products, services and/or systems (including medical
devices and pharmaceuticals) in the United States or the European Union for use
in intraoperative detection of cancer; or (ii) is reasonably understood to be
competitive in the relevant market with products and/or systems described in
clause (i) of this Section 4(b).



 
(c)
Consultant acknowledges that the limitations contained in this Section 4 are an
essential term and consideration for the execution of this Agreement by the
Company and that the time and geographic limitations are reasonable and
necessary to protect the Company and its business interests.  The Company shall
be entitled to injunctive relief, damages, reasonable attorneys’ fees and
expenses in connection with any legal or equitable action by the Company in
connection with a breach or threatened breach by Consultant of Sections 3 or 4
of this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
5.
Termination.  The obligation of Consultant to provide services under this
Agreement, and the Company’s obligation to provide compensation to Consultant
under this Agreement, shall terminate upon the first to occur of the following:
(a)January 1, 2012; or (b) the death or permanent disability of Consultant.  In
addition, this Agreement may be terminated by Consultant at any time by giving
thirty (30) days prior written notice of termination. This Agreement may be
immediately terminated by the Company if the Consultant: (x) is formally charged
with a felony (other than a traffic offense), or any crime involving moral
turpitude, that in the reasonable good faith judgment of the Board of Directors
of the Company, would result in material damage to the Company or its
reputation, or would materially interfere with the performance of Consultant’s
obligations under this Agreement; (y) engages in acts of  fraud, embezzlement,
theft or other material dishonesty directed against the Company; or (z)
materially breaches any duty or obligation of  Consultant under this Agreement
that is  not cured to the Company’s reasonable satisfaction within 5 business
days after written notice thereof by the Company.  In the event of such
termination by the Company all payments to Consultant under this Agreement shall
cease at the time of termination, and the Company shall have no further
obligations to Consultant hereunder.

 
6.
Notices.  All notices required or permitted herein must be in writing and shall
be deemed to have been duly given the first business day following the date of
service if served personally, on the first business day following the date of
actual receipt if delivered by email, telecopier, telex or other similar
communication to the party or Parties to whom notice is to be given, or on the
third business day after mailing if mailed to the party or Parties to whom
notice is to be given by registered or certified mail, return receipt requested,
postage prepaid, to the Consultant and to the Company at the addresses set forth
below, or to such other addresses as either party hereto may designate to the
other by notice from time to time for this purpose.

 
Consultant:
David C. Bupp
 
10542 Smokehouse Bay Drive, Unit #202
 
Naples, FL 34120
 
email: dbupp0609@yahoo.com

 
Company:
Neoprobe Corporation
 
425 Metro Place North, Suite 300
 
Dublin, OH 43017-1367
 
Attention:  Dr. Mark J. Pykett, President & CEO
 
email: mpykett@neoprobe.com

 
 
4

--------------------------------------------------------------------------------

 
 
7.
Assignment; Binding Effect.  This Agreement, being personal to Consultant, may
not be assigned by Consultant.  This Agreement may be assigned by the Company to
any entity that acquires substantially all of the assets and business of the
Company, whether by merger, acquisition of equity securities, or acquisition of
assets.  This Agreement shall be binding upon the Parties and their respective
legal successors and permitted assigns.



8.
Independent Contractor.  Consultant shall have no authority to bind Company, or
any of its subsidiaries or affiliates, to any agreement or obligation. The
Parties will be deemed to have the relationship of independent contractors to
each other, and nothing in this Agreement will be deemed to place the Parties in
the relationship of employer-employee, principal-agent, partners or joint
venturers.



9.
Governing Law and Venue.  This agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without reference to its
principles of conflicts of laws. Each of Consultant and the Company (a) agrees
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the Court of Common Pleas of
Franklin County, Ohio or in the United States District Court for the Southern
District of Ohio, (b) waives any objection which such party may have now or
hereafter to the venue of any such suit, action or proceeding, and (c)
irrevocably consents to the jurisdiction of the foregoing named courts in any
such suit, action or procedure. Each of the Company and Consultant further
agrees to accept and acknowledge service of any and all process which may be
served in any suit, action or proceeding in the foregoing courts, and agrees
that service of process upon the Company or Consultant mailed by certified mail
to the address of the recipient otherwise appearing in this Agreement shall be
deemed in every respect effective service of process upon the Company in any
such suit, action or proceeding.



10.
Equitable Relief.  Consultant agrees that money damages would not be a
sufficient remedy for any breach or threatened breach by Consultant of Sections
3 and 4 of this Agreement and that the Company shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach, and Consultant further agrees to waive any requirement for the securing
or posting of any bond in connection with such remedy.  Such remedy shall not be
deemed to be the exclusive remedy for breach of this Agreement, but shall be in
addition to all other remedies available to the Company at law or equity.



11.
Construction.  The captions contained in this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement. The
language of this Agreement shall be construed as to its fair meaning and not
strictly for or against any party.



12.
Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties with respect to its subject matter and there are no representations,
warranties or agreements between the Parties, which are not expressed herein.
This Agreement supersedes and replaces all prior understandings and agreements
between the Parties hereto, whether written or oral, expressed or implied, with
respect to its subject matter, it being understood and agreed, however, that
this Agreement does not supersede or replace the Separation Agreement, which
shall remain in full force and effect pursuant to its terms.

 
 
5

--------------------------------------------------------------------------------

 
 
13.
Amendment.  This Agreement may not be amended, modified, superseded, canceled or
terminated, and any of the matters, covenants, representations, warranties or
conditions hereof may not be waived, except by written instrument executed by
the Parties hereto or, in the case of a waiver, by the party to be charged with
such a waiver.



14.
Severability.  The provisions of this Agreement are independent of and severable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part. Further, if a court of
competent jurisdiction determines that any provision of this Agreement is
invalid or unenforceable as written, such court may interpret, construe, rewrite
or revise such provision, to the fullest extent allowed by law, so as to make it
valid and enforceable consistent with the intent of the Parties hereto.



15.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.  Execution and delivery of this
Agreement by facsimile transmission (including the delivery of documents in
Adobe PDF format) shall constitute execution and delivery of this Agreement for
all purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.
 

CONSULTANT   COMPANY                    
Neoprobe Corporation
              By: /s/ David C. Bupp   By: /s/ Gordon A. Troup     David C. Bupp
    Gordon A. Troup, Vice Chairman                           Date: 3/30/2011  
Date: 3/30/2011  

 
 
6

--------------------------------------------------------------------------------

 